Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a CON of US patent Application 16/894,617, filed on 06/05/2020, which was a CON of US patent application 15/971,893, filed on 05/04/2018.
Claims 21-40 are currently pending in this patent Application.
The preliminary amendment filed on 06/08/2021, canceling claims 1-20, and adding new claims 21-40 is acknowledged. 
The Examiner is also acknowledging the filing of a Petition to make this patent application as a Track One under 37 CFR 1.102(e) filed on 06/08/2021, and the petition has been granted on 08/30/2021.
Election/Restriction
Applicant's election with traverse of Group I, Claim(s) 24, 27, 30, 33, 36, and 39, drawn to a method of producing cannabinoid from hexanoic acid as a carbon source in the response filed on 09/30/2021 is acknowledged.  
The traversal is on the ground(s) that Claims 21-23, 26, 29, 32, 35, and 38, link(s) inventions I and II.  The restriction requirement of the linked inventions is subject to the nonallowance of the linking claim(s), claims 21-23, 26, 29, 32, 35, and 38. Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 
Applicants arguments have been fully considered but are not deemed persuasive and the elected Group of claimed invention is NOT allowable at this time. When elected Group will be allowable, rejoinder issue would be considered at that time.
The requirement is still deemed proper and is therefore made FINAL.
Claims 25, 28, 31, 34, 37, and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Claims 21-24, 26-27, 29-30, 32-33, 35-36, 38 and 39 are present for examination.


Priority
Acknowledgement is made of applicants claim for priority of US patent Application 16/894,617, filed on 06/05/2020, and US patent application 15/971,893, filed on 05/04/2018, now US patent 10701066 and US Provisional application 62/501,747, filed on 05/05/2017. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/08/2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner. The signed copies of 1449 are enclosed herewith.

Drawings
Drawings submitted on 06/08/2021 are accepted by the Examiner.

Claim Objections
Claim 26 is objected to in the recitation “a fifth nucleic acid encoding SEQ ID NO: 5 a cannabichromenic acid synthase”, which should be changed to “a fifth nucleic acid encoding SEQ ID NO: 5 comprises a cannabichromenic acid synthase”.
Claim 29 is objected to in the recitation “a fifth nucleic acid encoding SEQ ID NO: 6 a cannabichromenic acid synthase”, which should be changed to “a fifth nucleic acid encoding SEQ ID NO: 6 comprises a cannabidiolic acid synthase”.


Claim Rejections – AIA  35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market

(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 21-24, 26-27, 29-30, 32-33, 35-36, 38 and 39 are rejected under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over by Sannetti et al. (Biological composition based on engineered Lactobacillus paracasei sp. paracasei F19 for the biosynthesis of cannabinoids. EP 3067058 A1, publication 09/14/2016, see IDS) in view of Franklin et al. (Genetically engineered microbial strains including Prototheca lipid pathway genes. US 2016/0289695 A1, publication 10/06/2016, claim benefit of US Provisional application 61/564,247, filed on 11/28/2011, see IDS).
The Broadest Reasonable Interpretation (BRI) of claim 21, which is drawn to a method, comprising the steps of: providing a Prototheca host cell wherein the Prototheca host cell comprises a first nucleic acid encoding SEQ ID NO: 1, a second nucleic acid encoding SEQ ID NO: 2, a third nucleic acid encoding SEQ ID NO: 3, and a fourth nucleic acid encoding SEQ ID NO: 4, wherein the first nucleic acid is operably linked to a control region, wherein the second nucleic acid is operably linked to a control region, wherein the third nucleic acid is operably linked to a control region, and wherein the fourth nucleic acid is operably linked to a control region, introducing the Prototheca cell into a media wherein the media comprises a carbon source, culturing the Prototheca cell in the media whereby a cannabinoid is made.
Regarding claims 21-24, 26-27, 29-30, 32-33, 35-36, 38 and 39, Sannetti  et al. teach a method of for producing therapeutic cannabinoids (para 45) in a genetically modified Lactobacillus paracasei sp. F19 host cell, comprising an expression vector pNIC-BASY 
Sannetti et al. do not teach using microalgae host cell Prototheca for cannabinoids production (for claim 21, 22, 26, 29, 30, 32-33, 35-36, 38 and 39).
However, Franklin et al. teach genetically engineered microbial strain Prototheca with lipid pathway genes, and further teach a process for producing microbial oil comprising 60% 
                Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sannetti  et al., and Franklin et al. to use algae or microalgae Prototheca moriformis host cell as taught by Franklin et al. instead of Lactobacillus paracasei sp. F19 cell, and modify Sannetti et al. to use Prototheca moriformis host cell to produce mixture of cannabinoids from hexanoic acid by using algae or microalgae Prototheca moriformis for producing cannabinoids to arrive the claimed invention. 
One of ordinary skilled in the would have been motivated to use algae or microalgae Prototheca, which is cheap, easy to culture and easy to maintain and a high producer of microbial oil comprising about 60% oleic acid, an omega-9 fatty acid, important for human health, for producing cannabinoids or neurotransmitters in increased amount, under the provision of KSR for substitution of one known element for another to obtain predictable results, and one of ordinary skilled in the art would have been motivated to produce cannabinoids that is widely used for making pharmaceuticals and supplements, which is therapeutically, pharmaceutically, nutritionally, commercially, industrially and financially beneficial. 
One of ordinarily skilled artisan would have had a reasonable expectation of success because Sannetti et al. could successfully produce cannabinoids using a genetically engineered host cell. 
Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of claimed invention.


Double Patenting Rejection (Based on Genus and Species Analysis)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-24, 26-27, 29-30, 32-33, 35-36, 38 and 39 are rejected on the ground of nonstatutory double patenting over claim 1-4, 6-7, 9-10, 12-13, 15-16, 18 and 19  of U. S. Patent 10704066 B2, issued on 06/09/2015. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are of overlapping scope. 

This rejection is based on genus species fact pattern of 2020 Non-Salutatory Double patenting rejections. 
Since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Claims 21-24, 26-27, 29-30, 32-33, 35-36, 38 and 39 of the instant application disclose a method, comprising the steps of: providing a Prototheca host cell wherein the Prototheca host cell comprises a first nucleic acid encoding SEQ ID NO: 1, a second nucleic acid encoding SEQ ID NO: 2, a third nucleic acid encoding SEQ ID NO: 3, and a fourth nucleic acid encoding SEQ ID NO: 4, wherein the first nucleic acid is operably linked to a control region, wherein the second nucleic acid is operably linked to a control region, wherein the third nucleic acid is operably linked to a control region, and wherein the fourth nucleic acid is operably linked to a  tetrahydrocannabinolic acid, and wherein the Prototheca further comprises a fifth nucleic acid encoding SEQ ID NO: 7, and wherein the fifth nucleic acid is operably linked to a control region, and wherein the Prototheca further comprises a fifth nucleic acid encoding SEQ ID NO: 7, and wherein the fifth nucleic acid is operably linked to a control region, wherein the Prototheca further comprises a sixth nucleic acid encoding SEQ ID NO: 6, and wherein the sixth nucleic acid is operably linked to a control region, wherein the carbon source is a hexanoic acid, and the cannabinoid is selected from the group consisting of a cannabigerolic acid, a cannabichromenic acid and a cannabidiolic acid, and wherein the Prototheca further comprises a sixth nucleic acid encoding SEQ ID NO: 6, and wherein the sixth nucleic acid is operably linked to a control region, and wherein the Prototheca further comprises a sixth nucleic acid encoding SEQ ID NO: 6, and wherein the sixth nucleic acid is operably linked to a control region, wherein the Prototheca further comprises a seventh nucleic acid encoding SEQ ID NO: 7, and wherein the seventh nucleic acid is operably linked to a control region, wherein the carbon source is a hexanoic acid, and the cannabinoid is selected from the group consisting of a cannabigerolic acid, a cannabichromenic acid, a cannabidiolic acid, and a tetrahydrocannabinolic acid, and wherein the Prototheca further comprises a seventh nucleic acid encoding SEQ ID NO: 7, and wherein the seventh nucleic acid is operably linked to a control region, and wherein the 

Claims 1-4, 6-7, 9-10, 12-13, 15-16, 18 and 19  of U. S. Patent 10704066 B2 disclose a similar method, comprising the steps of: providing a Prototheca microalgae host cell wherein the Prototheca microalgae host cell comprises a first nucleic acid encoding a hexanoyl-CoA synthase from Cannabis sativa, a second nucleic acid encoding a 3,5,7-trioxododecanoyl-CoA synthase from Cannabis sativa, a third nucleic acid encoding an olivetolic acid cyclase from Cannabis sativa, and a fourth nucleic acid encoding a geranyl-diphosphate:olivetolate geranyltransferase from Cannabis sativa, wherein the first nucleic acid is operably linked to a control region, wherein the second nucleic acid is operably linked to a control region, wherein the third nucleic acid is operably linked to a control region, and wherein the fourth nucleic acid is operably linked to a control region, introducing the microalgae cell into a media wherein the media comprises a carbon source, culturing the microalgae cell in the media whereby a cannabinoid is made, wherein a carboxylic acid is made by the microalgae from the carbon source, wherein the carbon source is a carboxylic acid, wherein the carbon source is a hexanoic acid, and the cannabinoid is a cannabigerolic acid, wherein the carbon source is a butyric acid, and the cannabinoid is a cannabigerovarinic acid, wherein the microalgae further comprises a fifth nucleic acid encoding a cannabichromenic acid synthase from Cannabis sativa, and wherein the fifth nucleic acid is operably linked to a control region, wherein the carbon source is a hexanoic acid, and the cannabinoid is selected from the group consisting of a cannabigerolic acid and a cannabichromenic acid, wherein the microalgae further comprises a fifth nucleic acid encoding a cannabidiolic-acid synthase from Cannabis sativa, and wherein the fifth nucleic acid is operably linked to a control region, wherein the carbon source is a hexanoic acid, and the cannabinoid is selected from the group consisting of a cannabigerolic acid and a cannabidiolic acid, and wherein the microalgae further comprises a fifth nucleic acid encoding a cannabidiolic-acid synthase from Cannabis sativa, and wherein the fifth nucleic acid is operably linked to a control region, wherein the microalgae further comprises a fifth nucleic acid encoding a cannabidiolic-acid synthase from Cannabis sativa, and wherein the fifth nucleic acid is operably linked to a control region, wherein the microalgae further comprises a fifth nucleic acid encoding a Δ1-tetrahydrocannabinolic acid synthase from Cannabis sativa, and wherein the fifth nucleic acid is operably linked to a control region, wherein the carbon source is a hexanoic acid, and the cannabinoid is selected from the group consisting of a cannabigerolic acid and a tetrahydrocannabinolic acid, and wherein the microalgae further comprises a fifth nucleic acid encoding a Δ1-tetrahydrocannabinolic acid synthase from Cannabis sativa, and wherein the fifth nucleic acid is operably linked to a control region, wherein the microalgae further comprises a fifth nucleic acid encoding a Δ1-tetrahydrocannabinolic acid synthase from Cannabis sativa, and wherein the fifth nucleic acid is operably linked to a control region, wherein the microalgae further comprises a sixth nucleic acid encoding a cannabidiolic-acid synthase from Cannabis sativa, and wherein the sixth nucleic acid is operably linked to a control region, wherein the carbon source is a hexanoic acid, and the cannabinoid is selected from the group consisting of a cannabigerolic acid, a cannabichromenic acid and a cannabidiolic acid, and wherein the microalgae further comprises a sixth nucleic acid encoding a cannabidiolic- acid synthase Cannabis sativa, and wherein the sixth nucleic acid is operably linked to a control region, and wherein the microalgae further comprises a sixth nucleic acid encoding a cannabidiolic-acid synthase from Cannabis sativa, and wherein the sixth nucleic acid is operably linked to a control region, wherein the microalgae further comprises a seventh nucleic acid encoding a Δ1-tetrahydrocannabinolic acid synthase from Cannabis sativa, and wherein the seventh nucleic acid is operably linked to a control region, wherein the carbon source is a hexanoic acid, and the cannabinoid is selected from the group consisting of a cannabigerolic acid, a cannabichromenic acid, a cannabidiolic acid, and a tetrahydrocannabinolic acid, and wherein the microalgae further comprises a seventh nucleic acid encoding a Δ1-tetrahydrocannabinolic acid synthase from Cannabis sativa, and wherein the seventh nucleic acid is operably linked to a control region, wherein the microalgae further comprises a seventh nucleic acid encoding a Δ1-tetrahydrocannabinolic acid synthase from Cannabis sativa and wherein the seventh nucleic acid is operably linked to a control region.  The instant application has provided specific nucleic acid encoding amino acid sequence of recited enzymes with specific SEQ ID Nos. as opposed to the issued patent which does not do so for those very same enzymes
Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments that would either anticipate to claims 21-24, 26-27, 29-30, 32-33, 35-36, 38 and 39 of the instant application or alternatively render them obvious because the seven nucleic acids encoding proteins or enzymes of SEQ ID NO: 1-7, which are derived from Cannabis sativa, used in the claimed invention are same as the seven nucleic acids encoding proteins or enzymes derived from the same source Cannabis sativa as  disclosed in  the reference patent. One having ordinary skill in the art would have been motivated to do this because the embodiments (i.e., the specific SEQ IDs of the enzymes) is disclosed as being a preferred    embodiment as genus of enzymes derived from Cannabis sativa recited within the claims 1-4, 6-7, 9-10, 12-13, 15-16, 18 and 19  of U. S. Patent 10704066 B2. 
Since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804. This rejection is based on genus species fact pattern of 2020 Non-Salutatory Double patenting rejections. 

Note: The present application claims priority as a CON to the parent application 15/971,893 of US patent 10704066, and thus negating safe harbor from non-statutory ODP rejections since the present claims are drawn to a different claimed invention from what was examined in parent. Thus, as discussed above, the presently claimed a method of using a microalgae Prototheca host cell comprising recited nucleic acids sequences with SEQ ID NO: 1-7 for producing cannabinoids in microalgae  Prototheca host cell, is patentably indistinct and not protected by the safe harbor from, the  method of producing cannabinoids in micro algae  Prototheca in the parent patent. 


Provisional Double Patenting Rejections 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b

Claims 21-24, 26-27, 29-30, 32-33, 35-36, 38 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-28, 31-32, 35-36, 38 and 40 of US copending Application No. 17/354,290 (USPGPUB 20210317491). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are of overlapping scope. 
Claims of the instant application are drawn to a method, comprising the steps of: providing a Prototheca host cell wherein the Prototheca host cell comprises a first nucleic acid encoding SEQ ID NO: 1, a second nucleic acid encoding SEQ ID NO: 2, a third nucleic acid encoding SEQ ID NO: 3, and a fourth nucleic acid encoding SEQ ID NO: 4, wherein the first nucleic acid is operably linked to a control region, wherein the second nucleic acid is operably linked to a control region, wherein the third nucleic acid is operably linked to a control region, and wherein the fourth nucleic acid is operably linked to a control region, introducing the Prototheca cell into a media wherein the media comprises a carbon source, culturing the Prototheca cell in the media whereby a cannabinoid is made, wherein a carboxylic acid is made by the Prototheca from the carbon source, wherein the carbon source is a carboxylic acid,  tetrahydrocannabinolic acid, and wherein the Prototheca further comprises a fifth nucleic acid encoding SEQ ID NO: 7, and wherein the fifth nucleic acid is operably linked to a control region, and wherein the Prototheca further comprises a fifth nucleic acid encoding SEQ ID NO: 7, and wherein the fifth nucleic acid is operably linked to a control region, wherein the Prototheca further comprises a sixth nucleic acid encoding SEQ ID NO: 6, and wherein the sixth nucleic acid is operably linked to a control region, wherein the carbon source is a hexanoic acid, and the cannabinoid is selected from the group consisting of a cannabigerolic acid, a cannabichromenic acid and a cannabidiolic acid, and wherein the Prototheca further comprises a sixth nucleic acid encoding SEQ ID NO: 6, and wherein the sixth nucleic acid is operably linked to a control region, and wherein the Prototheca further comprises a sixth nucleic acid encoding SEQ ID NO: 6, and wherein the sixth nucleic acid is operably linked to a control region, wherein the Prototheca further comprises a seventh nucleic acid encoding SEQ ID NO: 7, and wherein the seventh nucleic acid is operably linked to a control region, wherein the carbon source is a hexanoic acid, and the cannabinoid is selected from the group consisting of a cannabigerolic acid, a cannabichromenic acid, a cannabidiolic acid, and a tetrahydrocannabinolic acid, and wherein the Prototheca further comprises a seventh nucleic acid encoding SEQ ID NO: 7, and wherein the seventh nucleic acid is operably linked to a control region, and wherein the Prototheca further comprises a seventh nucleic acid encoding SEQ ID NO: 7, and wherein the seventh nucleic acid is operably linked to a control region. 


Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference copending application, when there are specifically recited embodiments that would either anticipate to claims 21-24, 26-27, 29-30, 32-33, 35-36, 38 and 39 of the instant application or alternatively render them obvious because the seven nucleic acids encoding proteins or enzymes used in the claimed invention are same as the seven nucleic acids encoding proteins or enzymes of SEQ ID NO: 1-7 disclosed by the co-pending application. Alternatively, claims 21-24, 26-27, 29-30, 32-33, 35-36, 38 and 39 cannot be considered patentably distinct over claims  21-28, 31-32, 35-36, 38 and 40 of the reference co-pending application No. 17/354,290 (USPGPUB 20210317491), when there is specifically disclosed embodiment in the co-pending application that falls within the scope of claims  21-24, 26-27, 29-30, 32-33, 35-36, 38 and 39 of the instant application, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as 

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Provisional Double Patenting Rejections (Based on Genus and Species Analysis)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b

Claims 21-24, 26-27, 29-30, 32-33, 35-36, 38 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-28, 31-32, 35-36, 39 and 40 of US copending Application No. 17/320,652 (USPGPUB 20210285022). This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are of overlapping scope. 

This rejection is based on genus species fact pattern of 2020 Non-Salutatory Double patenting rejections. 
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804. This rejection is based on genus species fact pattern of 2020 Non-Salutatory Double patenting rejections. 

The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows:

Claims of the instant application are drawn to a method, comprising the steps of: providing a Prototheca host cell wherein the Prototheca host cell comprises a first nucleic acid encoding SEQ ID NO: 1, a second nucleic acid encoding SEQ ID NO: 2, a third nucleic acid encoding SEQ ID NO: 3, and a fourth nucleic acid encoding SEQ ID NO: 4, wherein the first nucleic acid is operably linked to a control region, wherein the second nucleic acid is operably linked to a control region, wherein the third nucleic acid is operably linked to a control region, and wherein the fourth nucleic acid is operably linked to a control region, introducing the Prototheca cell into a media wherein the media comprises a carbon source, culturing the Prototheca cell in the media whereby a cannabinoid is made, wherein a carboxylic acid is made by the Prototheca from the carbon source, wherein the carbon source is a carboxylic acid, wherein the carbon source is a hexanoic acid, and the cannabinoid is a cannabigerolic acid, wherein the Prototheca further comprises a fifth nucleic acid encoding SEQ ID NO: 5 comprises a cannabichromenic acid synthase from Cannabis sativa, and wherein the fifth nucleic acid is operably linked to a control region, wherein the carbon source is a hexanoic acid, and the cannabinoid is selected from the group consisting of a cannabigerolic acid and a cannabichromenic acid, wherein the Prototheca further comprises a fifth nucleic acid encoding SEQ ID NO: 6 comprises a cannabidiolic-acid synthase from Cannabis sativa, and wherein the fifth nucleic acid is operably linked to a control region, wherein the carbon source is a hexanoic acid, and the cannabinoid is selected from the group consisting of a cannabigerolic acid and a cannabidiolic acid, and wherein the Prototheca further comprises a fifth nucleic acid encoding SEQ ID NO: 6, and wherein the fifth nucleic acid is operably linked to a control region, and wherein the Prototheca further comprises a fifth nucleic acid encoding SEQ ID NO: 6, and wherein the fifth nucleic acid is operably linked to a control region, wherein the Prototheca further comprises a fifth nucleic acid encoding SEQ ID NO: 7, and wherein the fifth nucleic acid is operably linked to a control region, wherein the carbon source is a hexanoic acid, and the cannabinoid is selected from the group consisting of a cannabigerolic acid and a-4-Docket No.: PI.0018 tetrahydrocannabinolic acid, and wherein the Prototheca further comprises a fifth nucleic acid encoding SEQ ID NO: 7, and wherein the fifth nucleic acid is operably linked to a 

The claims of the co-pending application are drawn to a method, comprising the steps of: providing a Prototheca moriformis host cell wherein the Prototheca moriformis host cell comprises a first nucleic acid encoding a hexanoyl- CoA synthase from Cannabis sativa, a second nucleic acid encoding a 3,5,7-trioxododecanoyl- CoA synthase from Cannabis sativa, a third nucleic acid encoding an olivetolic acid cyclase from Cannabis sativa, and a fourth nucleic acid encoding a geranyl-diphosphate:olivetolate geranyltransferase from Cannabis sativa, wherein the first nucleic acid is operably linked to a control region, wherein the second nucleic acid is operably linked to a control region, wherein the third nucleic acid is operably linked to a control region, and wherein the fourth nucleic acid is operably linked to a control region, introducing the Prototheca moriformis cell into a media wherein the media comprises a carbon source, culturing the Prototheca moriformis cell in the media whereby a cannabinoid is made, wherein a carboxylic acid is made by the Prototheca moriformis from the carbon source, wherein the carbon source is a carboxylic acid, wherein the carbon source is a hexanoic acid, and the cannabinoid is a cannabigerolic acid, wherein the Prototheca moriformis further comprises a fifth nucleic acid encoding a cannabichromenic acid synthase from Cannabis sativa, and wherein the fifth nucleic acid is operably linked to a control region, wherein the carbon source is a hexanoic acid, and the cannabinoid is selected from the group consisting of a cannabigerolic acid and a cannabichromenic acid, wherein the Prototheca moriformis further comprises a fifth nucleic acid 
Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference copending application, when there are specifically recited embodiments that would either anticipate to claims 21-24, 26-27, 29-30, 32-33, 35-36, 38 and 39 of the instant application or alternatively render them obvious because the seven nucleic acids encoding proteins or enzymes SEQ ID NO: 1-7 used in the claimed invention are same as the seven nucleic acids encoding proteins or enzymes derived from Cannabis sativa as of instant application as  disclosed by the co-pending application. Alternatively, claims 21-24, 26-27, 29-30, 32-33, 35-36, 38 and 39 cannot be considered patentably distinct over claims  of the reference co-pending application when there is specifically disclosed embodiment in the instant application that falls within the scope of claims  of 21-28, 31-32, 35-36, 38 and 40 of copending Application No. 17/320,652 (USPGPUB 20210285022), i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims 21-28, 31-32, 35-36, 38 and 40 of copending Application No. 17/320,652 (USPGPUB 20210285022). 

Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claims 21-24, 26-27, 29-30, 32-33, 35-36, 38 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-28, 31-32, 35-36, 38 and 40 of US copending Application No. 17/329,865 (USPGPUB 20210277431). This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are of overlapping scope. 


Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804. This rejection is based on genus species fact pattern of 2020 Non-Salutatory Double patenting rejections. 

The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows:

Claims of the instant application are drawn to a method, comprising the steps of: providing a Prototheca host cell wherein the Prototheca host cell comprises a first nucleic acid encoding SEQ ID NO: 1, a second nucleic acid encoding SEQ ID NO: 2, a third nucleic acid encoding SEQ ID NO: 3, and a fourth nucleic acid encoding SEQ ID NO: 4, wherein the first nucleic acid is operably linked to a control region, wherein the second nucleic acid is operably linked to a control region, wherein the third nucleic acid is operably linked to a control region, and wherein the fourth nucleic acid is operably linked to a control region, introducing the Prototheca cell into a media wherein the media comprises a carbon source, culturing the Prototheca cell in the media whereby a cannabinoid is made, wherein a carboxylic acid is made by the Prototheca from the carbon source, wherein the carbon source is a carboxylic acid, wherein the carbon source is a hexanoic acid, and the cannabinoid is a cannabigerolic acid, wherein the Prototheca further comprises a fifth nucleic acid encoding SEQ ID NO: 5 comprises a cannabichromenic acid synthase from Cannabis sativa, and wherein the fifth nucleic acid is operably linked to a control region, wherein the carbon source is a hexanoic acid, and the cannabinoid is selected from the group consisting of a cannabigerolic acid and a cannabichromenic acid, wherein the Prototheca further comprises a fifth nucleic acid encoding SEQ ID NO: 6 comprises a cannabidiolic-acid synthase from Cannabis sativa, and wherein the fifth nucleic acid is operably linked to a control region, wherein the carbon source is a hexanoic acid, and the cannabinoid is selected from the group consisting of a cannabigerolic acid and a cannabidiolic acid, and wherein the Prototheca further comprises a fifth nucleic acid encoding SEQ ID NO: 6, and wherein the fifth nucleic acid is operably linked to a control region, and wherein the Prototheca further comprises a fifth nucleic acid encoding SEQ ID NO: 6, and wherein the fifth nucleic acid is operably linked to a control region, wherein the Prototheca further comprises a fifth nucleic acid encoding SEQ ID NO: 7, and wherein the fifth nucleic acid is operably linked to a control region, wherein the carbon source is a hexanoic acid, and the  tetrahydrocannabinolic acid, and wherein the Prototheca further comprises a fifth nucleic acid encoding SEQ ID NO: 7, and wherein the fifth nucleic acid is operably linked to a control region, and wherein the Prototheca further comprises a fifth nucleic acid encoding SEQ ID NO: 7, and wherein the fifth nucleic acid is operably linked to a control region, wherein the Prototheca further comprises a sixth nucleic acid encoding SEQ ID NO: 6, and wherein the sixth nucleic acid is operably linked to a control region, wherein the carbon source is a hexanoic acid, and the cannabinoid is selected from the group consisting of a cannabigerolic acid, a cannabichromenic acid and a cannabidiolic acid, and wherein the Prototheca further comprises a sixth nucleic acid encoding SEQ ID NO: 6, and wherein the sixth nucleic acid is operably linked to a control region, and wherein the Prototheca further comprises a sixth nucleic acid encoding SEQ ID NO: 6, and wherein the sixth nucleic acid is operably linked to a control region, wherein the Prototheca further comprises a seventh nucleic acid encoding SEQ ID NO: 7, and wherein the seventh nucleic acid is operably linked to a control region, wherein the carbon source is a hexanoic acid, and the cannabinoid is selected from the group consisting of a cannabigerolic acid, a cannabichromenic acid, a cannabidiolic acid, and a tetrahydrocannabinolic acid, and wherein the Prototheca further comprises a seventh nucleic acid encoding SEQ ID NO: 7, and wherein the seventh nucleic acid is operably linked to a control region, and wherein the Prototheca further comprises a seventh nucleic acid encoding SEQ ID NO: 7, and wherein the seventh nucleic acid is operably linked to a control region. 

The claims of the co-pending application are drawn to a Prototheca moriformis host cell comprising a first nucleic acid encoding a hexanoyl-CoA synthase, a second nucleic acid encoding a 3,5,7-trioxododecanoyl- CoA synthase, a third nucleic acid encoding an olivetolic acid cyclase (or 3,5,7-trioxododecanoyl- CoA CoA-lyase), and a fourth nucleic acid encoding a geranyl-diphosphate:olivetolate geranyltransferase, wherein the first nucleic acid is operably linked to a control region, wherein the second nucleic acid is operably linked to a control region, wherein the third nucleic acid is operably linked to a control region, and wherein the fourth nucleic acid is operably linked to a control region, wherein the Prototheca moriformis host cell of claim 21, further comprising a fifth nucleic acid encoding a cannabichromenic acid synthase, and wherein the fifth nucleic acid is operably linked to a control region, wherein the Prototheca moriformis host cell of claim 21, further comprising a fifth nucleic acid encoding a cannabidiolic-acid synthase, and wherein the fifth nucleic acid is operably linked to a control region, wherein the Prototheca moriformis host cell of claim 21, further comprising a fifth nucleic acid encoding a Al-tetrahydrocannabinolic acid synthase, and wherein the fifth nucleic acid is operably linked to a control region, wherein the Prototheca moriformis host cell of claim , further comprising a butyric acid, wherein the Prototheca moriformis host cell of claim 33, further comprising a tetrahydrocannabivarinic acid, wherein the Prototheca moriformis host cell of claim 22, further comprising a hexanoic acid, wherein the Prototheca moriformis host cell of claim 39, further comprising a cannabichromenic acid.
Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference copending application, when there are specifically recited embodiments that would either anticipate to claims 21-24, 26-27, 29-30, 32-33, 35-36, 38 and 39 of the instant application or alternatively render them obvious because the seven nucleic acids encoding proteins or enzymes SEQ ID NO: 1-7 used in the claimed invention are same as the seven nucleic acids encoding proteins or enzymes derived from Cannabis sativa as of instant application as  disclosed by the co-pending application.  Alternatively, claims 21-24, 26-27, 29-30, 32-33, 35-36, 38 and 39 cannot be considered patentably distinct over claims  of the reference co-pending application when there is specifically disclosed embodiment in the instant application that falls within the scope of claims  of 21-28, 31-32, 35-36, 38 and 40 of copending Application No. 17/329,865 (USPGPUB 20210277431), i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims  21-28, 31-32, 35-36, 38 and 40 of copending Application No. 17/329,865 (USPGPUB 20210277431). 

In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claims 21-24, 26-27, 29-30, 32-33, 35-36, 38 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-29, 32-33, 36-37, and 40 of US copending Application No. 16/894,617 (USPGPUB 20200340026). This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are of overlapping scope. 

This rejection is based on genus species fact pattern of 2020 Non-Salutatory Double patenting rejections. 
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804. This rejection is based on genus species fact pattern of 2020 Non-Salutatory Double patenting rejections. 

The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows:
Claims of the instant application are drawn to a method, comprising the steps of: providing a Prototheca host cell wherein the Prototheca host cell comprises a first nucleic acid encoding SEQ ID NO: 1, a second nucleic acid encoding SEQ ID NO: 2, a third nucleic acid encoding SEQ ID NO: 3, and a fourth nucleic acid encoding SEQ ID NO: 4, wherein the first nucleic acid is operably linked to a control region, wherein the second nucleic acid is operably linked to a control region, wherein the third nucleic acid is operably linked to a control region, and wherein the fourth nucleic acid is operably linked to a control region, introducing the Prototheca cell into a media wherein the media comprises a carbon source, culturing the Prototheca cell in the media whereby a cannabinoid is made, wherein a carboxylic acid is made by the Prototheca from the carbon source, wherein the carbon source is a carboxylic acid, wherein the carbon source is a hexanoic acid, and the cannabinoid is a cannabigerolic acid, wherein the Prototheca further comprises a fifth nucleic acid encoding SEQ ID NO: 5 comprises a cannabichromenic acid synthase from Cannabis sativa, and wherein the fifth nucleic acid is  tetrahydrocannabinolic acid, and wherein the Prototheca further comprises a fifth nucleic acid encoding SEQ ID NO: 7, and wherein the fifth nucleic acid is operably linked to a control region, and wherein the Prototheca further comprises a fifth nucleic acid encoding SEQ ID NO: 7, and wherein the fifth nucleic acid is operably linked to a control region, wherein the Prototheca further comprises a sixth nucleic acid encoding SEQ ID NO: 6, and wherein the sixth nucleic acid is operably linked to a control region, wherein the carbon source is a hexanoic acid, and the cannabinoid is selected from the group consisting of a cannabigerolic acid, a cannabichromenic acid and a cannabidiolic acid, and wherein the Prototheca further comprises a sixth nucleic acid encoding SEQ ID NO: 6, and wherein the sixth nucleic acid is operably linked to a control region, and wherein the Prototheca further comprises a sixth nucleic acid encoding SEQ ID NO: 6, and wherein the sixth nucleic acid is operably linked to a control region, wherein the Prototheca further comprises a seventh nucleic acid encoding SEQ ID NO: 7, and wherein the seventh nucleic acid is operably linked to a control region, wherein the carbon source is a hexanoic acid, and the cannabinoid is selected from the group consisting of a cannabigerolic acid, a cannabichromenic acid, a cannabidiolic acid, and a tetrahydrocannabinolic acid, and wherein the Prototheca further comprises a seventh nucleic acid encoding SEQ ID NO: 7, and wherein the seventh nucleic acid is operably linked to a control region, and wherein the Prototheca further comprises a seventh nucleic acid encoding SEQ ID NO: 7, and wherein the seventh nucleic acid is operably linked to a control region. 

Claims of the co-pending application disclose a microalgae host cell comprising a first nucleic acid encoding a hexanoyl-CoA synthase, a second nucleic acid encoding a 3,5,7-trioxododecanoyl-CoA synthase, a third nucleic acid encoding an olivetolic acid cyclase (or 

Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference copending application, when there are specifically recited embodiments that would either anticipate to claims 21-24, 26-27, 29-30, 32-33, 35-36, 38 and 39 of the instant application or alternatively render them obvious because the seven nucleic acids encoding proteins or enzymes SEQ ID NO: 1-7 used in the claimed invention are same as the seven nucleic acids encoding proteins or enzymes derived from Cannabis sativa as of instant application as  disclosed by the co-pending application.  Alternatively, claims 21-24, 26-27, 29-30, 32-33, 35-36, 38 and 39 cannot be considered patentably distinct over claims  of the reference co-pending application when there is specifically disclosed embodiment in the instant application that falls within the scope of claims  of 21-29, 32-33, 36-37, and 40 of copending Application No. 16/894,617 (USPGPUB 20200340026), i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary 

Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Conclusion
Status of the claims:
Claims 21-24, 26-27, 29-30, 32-33, 35-36, 38 and 39 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, from 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)

Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656